Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

	He et al. (US 2018/0357262) teaches “By treating the concept tree 236 as a CSSHC, the table corpus processing server 122 generates a concept tree 236 having few (or no) redundant clusters (e.g., concept nodes), which results in faster traversals of the concept tree 236 and reduced storage requirements to store the concept tree 236. As the concept tree 236 may include nodes having more than one million distinct values, compressing the concept tree 236 to reduce redundant concept nodes is technically beneficial to improving the performance of the table corpus processing server 122 or any other computing device that may host the concept tree 236 for access by other computing devices” ([0123]) and “the candidate cluster module 218 merges entities with a high similarity to form first-level nodes (e.g., initial candidate clusters 228) corresponding to narrow concepts. The candidate cluster module 218 then iteratively merges the initial set of candidate clusters 228 to form candidate clusters corresponding to "super-concepts” (e.g., clusters that represent one or more concepts) and so forth, resulting in the candidate concept tree 230. By observing the candidate concept tree 230, it is evident that the candidate cluster module 218 (e.g., through Algorithm 1) gradually merges the individual ATUs according to geological locations, into ATUs belonging to the same continent (e.g., because these ATUs occur much more often together in same table columns), and finally into ATUs in the world” ([0048]).

	Thomas et al. (US 2011/0087668) teaches “for each document in a corpus of documents to be analyzed, accessing a document vector that includes several components, each of the components being based on word count information for the document. Each document can be assigned to an initial cluster of documents such that each of the initial clusters contains a root document and at least some of the initial clusters further contain at least one child document such that each child document in the cluster satisfies a first edit-distance constraint relative to the root document of the cluster. The first edit-distance constraint can be defined as a minimum degree of similarity between the document vectors of the root document and the child document. At least some of the initial clusters can be merged to form a set of final clusters; in one embodiment, a first one and a second one of the initial clusters are merged in the event that the first one of the initial clusters satisfies a second edit-distance constraint relative to the second one of the initial clusters, where the second edit-distance constraint is defined as a minimum degree of similarity between topologies of the first and second initial clusters. A list of the documents associated with each of the final clusters can be stored in a document information data store” ([0015]).



REASONS FOR ALLOWANCE
Per the instant office action, claims 1, 3, 7-11, 13, 16, 18, and 21-26 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method, comprising “obtaining an original set of data comprising a multidimensional set of objects having a sequential order and multiple original dimensions, each object having a corresponding set of attributes; forming, using said original set of data, one or more new sequences of objects, each new sequence comprising an ordered set of objects, each object capturing an optimization criteria comprising both a local importance of each dimension across the sequence and a global importance of the dimension across all sequences of the original data set; generating, using said one or more new sequences of objects, a many-to-one mapping of objects from the multiple original dimensions to a set of topics that summarize the original set of data; and transforming, using the set of topics of the many-to-one mapping, the original set of data into a new set of data comprising a summarized sequence of objects having fewer dimensions than the original set of data, while preserving, within a defined edit-distance similarity measure, the sequential order of the original set of data, wherein the transforming comprises performing dimensionality reduction on the original set of data according to the many-to-one mapping of objects from the multiple original dimensions to the topics, said many-to-one mapping comprising collapsing adjacent objects in the original set of data to reduce a size of the summarized sequence of objects.”

	The reasons for allowance of claim 11 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system, comprising “obtaining an original set of data comprising a multidimensional set of objects having a sequential order and multiple original dimensions, each object having a corresponding set of attributes; forming, using said original set of data, one or more new sequences of objects, each new sequence comprising an ordered set of objects, each object capturing an optimization criteria comprising both a local importance of each dimension across the sequence and a global importance of the dimension across all sequences of the original data set; generating, using said one or more new sequences of objects, a many-to-one mapping of objects from the multiple original dimensions to a set of topics that summarize the original set of data; and transforming, using the set of topics of the many-to-one mapping, the original set of data into a new set of data comprising a summarized sequence of objects having fewer dimensions than the original set of data, while preserving, within a defined edit-distance similarity measure, the sequential order of the original set of data, wherein the transforming comprises performing dimensionality reduction on the original set of data according to the many-to-one mapping of objects from the multiple original dimensions to the topics, said many-to-one mapping comprising collapsing adjacent objects in the original set of data to reduce a size of the summarized sequence of objects.”

	The reasons for allowance of claim 16 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer program product, comprising “obtain, by the processor, an original set of data comprising a multidimensional set of objects having a sequential order and multiple original dimensions, each object having a corresponding set of attributes; form, using said original set of data, one or more new sequences of objects, each new sequence comprising an ordered set of objects, each object capturing an optimization criteria comprising both a local importance of each dimension across the sequence and a global importance of the dimension across all sequences of the original data set; generate, using said one or more new sequences of objects, a many-to-one mapping of objects from the multiple original dimensions to a set of topics that summarize the original set of data; and transform, using the set of topics of the many-to-one mapping, the original set of data into a new set of data comprising a summarized sequence of objects having fewer dimensions than the original set of data, while preserving, within a defined edit-distance similarity measure, the sequential order of the original set of data, wherein the transforming comprises performing dimensionality reduction on the original set of data according to the many-to-one mapping of objects from the multiple original dimensions to the topics, said many-to-one mapping comprising collapsing adjacent objects in the original set of data to reduce a size of the summarized sequence of objects.”

Dependent claims 3, 7-10, 13, 18, and 21-26 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        June 7, 2022